DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                     
                                       Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 07/01/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.  
                                                     Double Patenting                                                                            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).                                                                                                                                                  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may                         The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.                                             Claim 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over allowed claims 1-10 and 8-23 of U.S. Patent No. 10,337,781. Although the claims at issue are not identical, they are not patentably distinct from each other because:                                                                                                                     Regarding claims 1-20, the claims 1-10 and 18-23 of U.S. Patent No. 10,337,781 of Crane el al. Applicants' prior patent claims is the same basic inventive concept, a method of controlling a chiller system using a variable speed drive (VSD). This is a                                            
                                            Allowable Subject Matter
Claims 1, 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 includes an explicit recitation of the method step of deactivating a variable speed drive output to the motor in response to the input parameter being less than the predetermined threshold value; determining whether the input parameter is restored; determining a direction of rotation of the motor; and in response to the input parameter being restored and the motor rotating in a forward direction: detecting a motor speed of the motor; adjusting an output frequency of the variable speed drive to approximately equal the motor speed; and adjusting the motor speed to a value below or equal to an initial motor speed of the motor before detecting the power fault; this combination is not present in or suggested by the prior art of record.                                          

The closest art: Schnetzka et al. (US 2007/0063668) a method for coast-through control of a chiller system (refrigeration system 300; Fig. 3), comprising: providing a compressor (302), a condenser (304), and an evaporator (306) in fluid communication, a motor (106) connected to the compressor (302) to drive the compressor (refer to par. 26), and a variable speed drive (104) for powering the motor (106) with an input parameter (input AC voltage), (refer to par. 26); determining whether the input DC decreases below a predetermined fault threshold voltage Vunder). 
 
                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763